DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose and would not have rendered obvious the combination of features of independent claims 1, 15 and 18, namely: a method of presenting an image, the method comprising: determining a base display image; 
capturing, via a first one or more sensors of a wearable head device, an image of a user of the wearable head device; 
determining, based on the captured image, a line of sight from the user to a center of a display of the wearable head device; determining a viewing angle between the line of sight and a horizontal plane; 
in accordance with a determination that the base display image should be adjusted: 
generating an edited display image, wherein generating the edited display image comprises: cropping the base display image to reduce a vertical display size, 
wherein the base display image has a full image content and the cropped base display image has less than the full image content, and 
shifting the base display image in a vertical direction with respect to the horizontal plane, the shifting having a magnitude based on a difference between the determined viewing angle and a desired viewing angle; and
 presenting the edited display image to the user via the display, as recited in claim 1 and similarly in the remaining independent claims.
	The closest prior art to the features of the independent claims includes what is in the prosecution history of this and the parent application, and what is cited in the attached PTO-892. Although the prior art teaches, individually, the features of Applicant’s independent claims (as previously discussed in the prosecution history; and the attached reference on the PTO-892, U.S. 2014/0023293 teaches that cropping images, i.e. removing content, for editing or viewing purposes is known in the art), it would not have been obvious to make the modifications necessary to combine the references to achieve each and every feature of the independent claims. See U.S. Patent Pub. No. 2014/0023293, claims 14, 15 and paras. Fig. 6.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632.  The examiner can normally be reached on M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613